Citation Nr: 0932390	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-10 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for cellulitis of the 
bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1972 to February 1973 and again from March 1973 to 
November 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  The Veteran had a formal hearing before 
the RO in July 2006 and the transcript is of record.

The Board notes that throughout the pendency of this appeal, 
the Veteran has filed numerous other claims, all of which 
have been addressed in various rating decisions throughout 
time.  The Veteran, in March 2009, submitted voluminous 
amounts of documents, consisting of mainly duplicative 
treatment records, rating decisions, and statements of cases 
for these various claims.  Within those records, the Veteran 
made notations in the margins.  Again, many of these records 
are irrelevant to the claim on appeal, but rather deal with 
other issues denied in other rating decisions.  The Veteran 
has never formally issued a "Notice of Disagreement" as to 
these other issues, but given the sheer quantity of evidence 
submitted by the Veteran the RO should make efforts to 
contact the Veteran to clarify whether he intended to appeal 
any past denied claim or initiate a new claim.  

The Board further notes, the Veteran again submitted 
additional information in July 2009, before the file was sent 
to the Board.  A supplemental statement of the case (SSOC) 
was not issued, but this is not necessary since the evidence 
submitted included duplicative documents of evidence already 
in the file with the Veteran's own statements written in the 
margins.  These additional statements are duplicative of 
arguments already asserted and considered by the RO.  The 
majority of the documents submitted, moreover, are irrelevant 
to the claim on appeal here. 


FINDINGS OF FACT

1.  The Veteran does not currently have cellulitis of the 
bilateral lower extremities.

2.  The Veteran currently has other disabilities afflicting 
his bilateral lower extremities, to include iatrogenic 
tremor, Xerosis and peripheral neuropathy of the bilateral 
lower extremities, but none of these conditions were incurred 
in service and there is no causal link between his current 
conditions and any remote incident of service, nor may they 
be presumed to have occurred therein.


CONCLUSION OF LAW

The Veteran's disabilities afflicting his bilateral lower 
extremities were not incurred in or aggravated by service, 
nor may they be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, and 5107 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent 
to the Veteran in October 2004 and March 2006.  Those letters 
advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The March 2006 letter 
explained how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  The Board notes records associated 
with his Social Security Administration (SSA) disability 
benefits claim have also been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Veteran was afforded medical examination to obtain an 
opinion as to whether any found condition(s) of the bilateral 
lower extremities could be attributed to service.  Cf. id.; 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  Further 
examination or opinion is not needed because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the Veteran's 
military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection (Cellulitis of the Bilateral Lower 
Extremities)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for organic diseases of the nervous system, such 
as peripheral neuropathy, may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because the earliest 
evidence of the Veteran's peripheral neuropathy is decades 
after service. 

There also exists a legal presumption under the laws and 
regulations pertaining to Agent Orange exposure. 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e).  
That is, a disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e), to include 
peripheral neuropathy, will be considered to have been 
incurred in service under the circumstances outlined in that 
section, even though there is no evidence of such disease 
during the period of service.  A Veteran is presumed to have 
been exposed to herbicides if he or she served in Vietnam 
between January 9, 1962, and May 7, 1975, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 
U.S.C.A. § 1116(f).  

This presumption is also inapplicable for the following 
reasons.  Although the Veteran alleges he was aboard the USS 
Kitty Hawk, which he alleges was in the official waters of 
Vietnam during his period of service, official records do not 
confirm the Veteran was ever in the actual country of Vietnam 
or otherwise was exposed to Agent Orange.  His military 
records confirm he served aboard the USS Kitty Hawk, but the 
Veteran never anchored in Vietnam or set foot in Vietnam.  
Indeed, the Veteran does not contend he set foot in Vietnam.  
Rather, he contends airplanes flying over Vietnam landed on 
his ship, which he hosed off exposing him to Agent Orange.  
Regrettably, such exposure could not be verified.

The Board further notes, the USS Kitty Hawk deck logs merely 
confirm the ship anchored in Philippines waters and not 
Vietnam.  Even if anchored in Vietnam, however, the Veteran 
has not alleged he ever set foot on the soil of Vietnam.  
Actual herbicide exposure, moreover, cannot be confirmed for 
any of the dates and places of the Veteran's services.  Aside 
from Vietnam, the United States Department of Defense (DoD) 
has confirmed the use of herbicides during the Vietnam Era in 
various places in the United States as well as 
internationally. Regrettably, none of these confirmed places 
coincides with the places the Veteran was stationed during 
his active service. There is no other competent evidence 
confirming the Veteran was ever exposed to herbicides while 
in active duty.

As will be discussed below, the Veteran has been diagnosed 
with peripheral neuropathy of the bilateral lower 
extremities, which is a disability designated under 38 C.F.R. 
§ 3.309(e) as a disease associated with exposure to certain 
herbicide agents, to include Agent Orange.  However, the 
Board finds that the presumption is inapplicable here as the 
Veteran's dates of service and confirmed stations during 
active service were not included in the list of places and 
dates classified by DoD as affected by herbicide use.  The 
presumption of Agent Orange exposure is not raised, and there 
is also no evidence of actual exposure to Agent Orange in 
this case. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran mainly alleges entitlement to service connection 
for cellulitis on the allegation that he was diagnosed with 
cellulitis of the bilateral feet in the military and has 
suffered with bilateral feet problems ever since.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Credibility
 
The Board further notes, in accordance with the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006), lay evidence presented by the Veteran concerning his 
continuity of symptoms after service is generally credible 
regardless of the lack of contemporaneous medical evidence.  
For service connection to be established by continuity of 
symptomatology, however, there must be medical evidence that 
relates a current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In this case, the appeal has been complicated because the 
Veteran has submitted voluminous statements and articles that 
tend to contradict each other or have little relevance to the 
claims at hand.  The Board finds noteworthy the Veteran has 
been diagnosed with numerous psychiatric disabilities, to 
include recurrent major depressive disorder, pseudo dementia, 
and bipolar disorder.  He has been hospitalized numerous 
times at psychiatric facilities for treatment of these 
conditions.   VA and private medical treatment records, 
moreover, similarly indicate the Veteran's psychiatric 
condition making treatment difficult.  

In light of the conflicting statements rendered by the 
Veteran, the Board notes that while the Veteran's statements 
were considered, his statements are discounted given his lack 
of credibility.  Credibility is an adjudicative, not a 
medical determination.  The Board has "the authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  In this case, the "inherent 
characteristics" of the appellant's statements are 
inconsistent.  

Analysis

Again, the Veteran alleges his bilateral lower extremity 
cellulitis was first diagnosed and treated during his 
military service, and he has suffered with bilateral feet 
problems ever since.

The Veteran's service treatment records confirm the Veteran 
was diagnosed and treated for cellulitis of the left foot in 
August 1972.  The diagnosis was determined to be in the line 
of duty and not due to the Veteran's own willful misconduct.  
The Veteran's condition was treated with bath soaks and rest 
for five days, after which he returned to full duty.  
Subsequent examinations dated in January 1973 and October 
1974 (the Veteran's exit examination) find no abnormalities 
with the Veteran's lower extremities bilaterally.  

The first pertinent inquiry is whether the Veteran incurred a 
chronic condition while in the military.  The Board concludes 
he did not.  

The Veteran claims he had blisters in both feet, which turned 
into cellulitis bilaterally.  Although only treated once, he 
says his feet caused him problems throughout his entire 
military service.  He also indicates the military prescribed 
him orthopedic shoe inserts to help alleviate pain, although 
no such prescription is noted in the record.  In support of 
his claim, the Veteran submitted postcards he mailed to his 
mother during his military service indicating, among other 
things, he had painful feet.  The postcards did not provide 
specific symptomatology other than pain nor did the Veteran 
reference any particular "diagnosis" rendered with regard 
to his feet.  The Veteran alleges he did not seek further 
treatment for his feet because it was looked down upon to 
complain over every ailment. 

His service treatment records are in clear contrast to the 
Veteran's statements.  His records indicate one episode of 
cellulitis to the left foot, which resolved in five days.  
The Veteran then continued with his military service for over 
two years without any additional complaints, treatment or 
diagnoses.  His separation examination, moreover, is silent 
as to any complaints or diagnoses of any lower extremity 
abnormality.  Not only did the examiner not observe 
cellulitis on examination in 1974, the Veteran did not self-
report any chronic foot pain.  Even if the Veteran declined 
to complain during his military service of continuing foot 
symptomatology because of military pressures to stay quiet, 
it is less persuasive that such pressures would silence the 
Veteran on separation from the military.  The Board also 
finds significant, despite the Veteran's contention that he 
did not want to complain over every ailment, he did seek 
treatment throughout his military service, including after 
August 1972, for other unrelated medical issues and never 
raised any additional problem with his feet.

Also significant, the Veteran was afforded a VA examination 
in July 2007 for an unrelated claim, claimed as secondary to 
his cellulitis.  The examiner, based on his review of the 
record, concluded the Veteran's one isolated episode of 
cellulitis in the military was not indicative of a chronic 
condition.  Specifically, the examiner opined as follows, 
"This patient had one episode of cellulitis while serving 
with the US Navy.  The infection was treated and resolved per 
evidence in the [Service Records]."

In short, the Veteran's service treatment records do not 
support in-service incurrence of a chronic bilateral lower 
extremities condition and the Board finds the objective 
evidence far more probative than the Veteran's statements for 
reasons asserted above.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the Veteran currently has a 
diagnosis of a bilateral lower extremity disability related 
to his in-service treatment of cellulitis or any remote 
incident in service. The Board concludes he does not. 

After service, the Veteran has never been diagnosed with or 
treated for cellulitis of the bilateral lower extremities.  
Rather, private treatment records indicate treatment for 
recurrent skin infections, poison ivy, systemic viral 
syndrome, and feet folliculitis (perineal) from 1992 to 1996.  

VA outpatient treatment records note a diagnosis of diabetes 
mellitus, type II, as early as 2000 with a normal diabetic 
foot exam in February 2003.  At that time, the physician 
found no lesions, no infections and normal sensation of the 
bilateral feet.  Since that time, VA outpatient treatment 
records indicate iatrogenic tremor of the legs due to sleep 
apnea in August 2004 and diagnoses of venous insufficiency 
and peripheral nerve disease in 2006.

The Veteran was afforded a VA examination in February 2006 to 
determine the Veteran's current bilateral lower extremities 
diagnoses and the likely etiology of any condition(s) found.  
The examiner noted the Veteran's contentions and the in-
service treatment of left foot cellulitis.  Upon a thorough 
examination, the examiner found the Veteran's in-service 
cellulitis to have been "properly treated and fully resolved 
with no residual effects noted."  The examiner also 
diagnosed the Veteran with Xerosis, minimal spider veins of 
the bilateral lower extremities, and bilateral lower 
extremity numbness "more likely than not related to 
peripheral neuropathy secondary to type II diabetes 
mellitus."  The Board notes the Veteran is not currently 
service-connected for type II diabetes mellitus and, indeed, 
was denied entitlement to service connection in a September 
2008 rating decision.

The Board finds the examiner's opinion compelling.  The 
opinion is based on a complete review of the claims folder 
and a thorough examination of the Veteran.  Also compelling, 
no medical professional has ever diagnosed the Veteran with 
currently having cellulitis or linked any of the Veteran's 
other diagnoses with the in-service single episode of 
cellulitis.  Indeed, as indicated above, a July 2007 VA 
examiner concluded the Veteran's single episode of cellulitis 
was not indicative of a chronic condition. 

Although the Veteran has had other bilateral lower extremity 
skin and neurological problems, none of these ailments has 
been associated with his in-service treatment for cellulitis 
or any other incident of his military service.  

The Board has considered the Veteran's statements that he has 
suffered with bilateral foot pain since incurring blisters 
and cellulitis in the military. As explained above, service 
connection may indeed be granted when a chronic disease or 
disability is not present in service, but there is evidence 
of continuity of symptomatology after service.  See 38 C.F.R. 
§3.303(b).  

Even if the Board were to accept the Veteran's testimony as 
fully credible, despite inconsistencies described above, the 
Veteran's claim fails based upon the lack of medical nexus 
associating his claimed symptoms and in-service treatment to 
a current disability. The provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some evidence of a nexus to service.  For service connection 
to be established by continuity of symptomatology there must 
be medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  Regrettably, there is no such evidence here.  
Indeed, the Veteran's diagnoses of the bilateral lower 
extremities have been associated with other, non-service-
connected disabilities, to include sleep apnea and diabetes 
mellitus, type II. 

The Board finds noteworthy that the Veteran submitted various 
medical literature in support of his claims.  The Board notes 
such generic texts, which do not address the facts in this 
particular Veteran's own case, and with a sufficient degree 
of medical certainty, do not amount to competent medical 
evidence of causality.  Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Therefore, the 
Board assigns more weight to the objective medical evidence 
of record as outlined above.

In light of the medical evidence described above and the 
complete lack of any medical opinion linking the Veteran's 
current bilateral lower extremities disabilities to any 
remote incident of service, the Board finds that service 
connection for cellulitis of the left and right lower 
extremities is not warranted.  Direct service connection 
requires a relationship or connection to an injury or disease 
or some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see 
also, Hickson, supra.  The most probative evidence of record 
is against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claims, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for cellulitis of the 
bilateral lower extremities is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


